Citation Nr: 1427078	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  10-43 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for epilepsy.

2.  Entitlement to service connection for atherosclerotic heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. All, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 14, 1980, to July 3, 1980.  He also had periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the National Guard between January 4, 1980, and August 23, 2003, including a verified period of ACDUTRA from October 31, 2001, to November 21, 2001.  See DD Form 214; NGB Form 22.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

Although the RO determined that new and material evidence had been submitted to reopen the Veteran's service connection claim for epilepsy, the Board must determine on its own whether new and material evidence has been submitted to reopen this claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In March 2012, the Veteran testified before the Board at a hearing San Juan, Puerto Rico.  A transcript of the hearing is associated with the claims file.

The Board has reviewed both the Veteran's physical claims file and files on the Virtual VA and VBMS electronic file systems, to ensure a total review of the evidence.

The issue of service connection for atherosclerotic heart disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim of service connection for epilepsy was denied in an April 2004 rating decision.  The Veteran did not enter a timely appeal.

2.  Evidence received since the April 2004 rating decision is neither cumulative nor repetitive of facts previously considered and raises a reasonable possibility of substantiating the Veteran's claim.

3.  The Veteran's epilepsy was incurred during a period of ACTDUTRA.


CONCLUSIONS OF LAW

1.  The April 2004 rating decision that denied the Veteran's petition to reopen a claim for entitlement to service connection for epilepsy is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for epilepsy.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for an award of service connection for epilepsy have been met.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In light of the favorable decision below, no purpose would be served by undertaking an analysis of whether there has been compliance with the duties to notify and assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.
New and Material Evidence

An April 2004 rating decision denied the Veteran's claim for service connection for epilepsy.  The Veteran did not appeal the rating decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  As such, the Veteran's claim may be reopened only if new and material evidence has been secured or presented since the last final denial.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since the April 2004 rating decision, the Veteran has submitted medical evidence reflecting continued testing and treatment for epilepsy.  See June 2009 neurology records (reflecting MRI, EEG, and transcranial doppler findings).  Additionally, the Veteran testified at a Board hearing in support of his claim.  During the hearing, the Veteran described the events surrounding his seizure while on ACDUTRA in Germany, as well as the current status and treatment of his condition.  See March 2012 hearing transcript at 2-4.

The evidence received since the April 2004 rating decision is new, in that it was not previously of record.  The newly received evidence is also material as it provides additional information about the circumstances surrounding his epileptic seizure while on ACDUTRA and reflects ongoing treatment for the condition.

The Board concludes that the additional evidence described above is new and material with respect to the Veteran's service connection claim for epilepsy.  This evidence was not previously of record at the time of the last prior denial, is not cumulative of prior records, and relates to an unestablished fact necessary to substantiate the claim.  The new evidence, presumed credible, is therefore relevant and probative and raises a reasonable possibility of substantiating the Veteran's claim for service connection.  Accordingly, the Veteran's claim of entitlement to service connection for epilepsy is reopened.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was traceable to disease or injury incurred or aggravated in service.  38 C.F.R. § 3.303(d).

The term "active military, naval, or air service," includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from myocardial infarction or cerebrovascular accident which occurred during such training.  38 C.F.R. § 3.6(a).

As a general matter, service connection for a disability requires competent evidence of (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during active service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection may also be established on a presumptive basis for certain chronic diseases listed in 38 C.F.R. §3.309(a), including epilepsies.  This presumption, however, does not apply to periods of ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case. 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Although medical evidence is generally required to establish a medical diagnosis or to address other medical questions, lay statements may serve to support claims by substantiating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence is potentially competent to establish the presence of disability even where not corroborated by contemporaneous medical evidence); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (in some cases, lay evidence will be competent and credible evidence of etiology).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, "a legal concept determining whether testimony may be heard and considered," and credibility, "a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Except as otherwise provided by law, the Veteran has the responsibility to present and support his claim for benefits.  In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran seeks service connection for epilepsy, which he contends was first manifest on November 9, 2001, during a period of ACDUTRA.

On October 19, 2001, the Veteran was ordered to ACDUTRA for the period of October 31, 2001 to November 21, 2001, in Hohenfels, Germany.  The order reflects the purpose of the activation was annual training.

On November 9, 2001, the Veteran was in the barracks preparing to go to the field for a combat exercise, when he felt chest and head pain, experienced seizure convulsions, and lost consciousness.  Witnesses to the incident reported that the Veteran hit a window and then fell directly onto a nearby bed.  Witnesses administered first aid care and coordinated for his transport to Hohenfels clinic, where he was evaluated.  He was then transferred by helicopter to Medical University in Nuremberg, Germany.  See November 2001 statement of medical examination and duty status; November 2001 sworn statements; October 2002 memorandum of investigating officer; see also March 2012 hearing transcript.  The Veteran was ultimately diagnosed with epilepsy.  See January 2002 Rodriguez Army Health Clinic treatment record.

A May 1, 2003, line of duty investigation report produced by the Department of Defense, National Guard Bureau, concluded that the Veteran's epilepsy manifested in the line of duty.

As stated, entitlement to service connection requires competent evidence of a current disability, in-service incurrence or aggravation of a disease or injury, and medical evidence of a nexus between the current disability and service.  Based on the evidence of record, the Board finds that the Veteran has met the criteria for service connection for epilepsy.

With regard to the requirement of a current disability, the Veteran received a diagnosis of epilepsy in January 2002 and has continued to receive treatment for this condition.  Thus, the first element of service connection has been met.

With regard to the second and third requirements, the evidence of record-both lay and medical-clearly demonstrates that the Veteran was disabled from a disease or injury incurred or aggravated in the line of duty during a period of ACDUTRA.  See 38 C.F.R. § 3.6(a).  Specifically, the Veteran experienced an epileptic seizure on November 9, 2001, while on ACDUTRA in Germany, which a subsequent line of duty investigation determined was incurred in the line of duty.  Thus, the final two elements of service connection have also been met.

Accordingly, the Board finds that the preponderance of the evidence is in favor of the Veteran's claim for service connection for epilepsy.  Reasonable doubt is resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Service connection for epilepsy is granted.


ORDER

New and material evidence having been submitted, the claim of service connection for epilepsy is reopened.

Entitlement to service connection for epilepsy is granted.


REMAND

The Veteran seeks service connection for atherosclerotic heart disease.  A June 2009 private treatment record reflects a diagnosis of "mild superficial atherosclerotic disease."  At his Board hearing in March 2012, the Veteran testified that his heart condition was noted by the physicians who treated him in Germany in November 2001.  He stated that after he returned to Puerto Rico, his physicians reviewed translations of his German records and "sent [him] for an MRI," which revealed he "was suffering from heart problems."  See hearing transcript at 5.

As an initial matter, the Board notes that the claims file contains a German medical record that was not translated from German to English.  This record is directly relevant to the Veteran's claim and must be translated on remand.

Additionally, a review of the claims file failed to disclose the medical records described by the Veteran at his Board hearing.  Specifically, the Veteran testified that he received medical treatment, including an MRI, shortly after returning from Germany, which revealed "heart problems."  The medical evidence of record dated during the relevant time period (late 2001 and early 2002) does not reflect any heart condition, but relates almost exclusively to the Veteran's epilepsy.  On remand, the AOJ should contact the Veteran to determine whether all of the medical evidence relevant to his claim has been obtained.  Any foreign-language documents must be translated to English.

If any additional evidence is received that reflects the presence of a heart condition during his ACDUTRA in October and November 2001, including the content of the translated German medical record noted above, afford the Veteran a VA examination to determine the etiology of the condition.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding, relevant medical records (VA or private) related to the Veteran's atherosclerotic heart disease, or any other heart problem.  In particular, attempts should be made to obtain the records described by the Veteran during his March 2012 Board hearing and associate them with the claims file.  Any additional treatment records identified by the Veteran should also be obtained and associated with the claims file.  (Consent to obtain records should be obtained where necessary.)

2.  To the extent there is an attempt to obtain any of these records that is unsuccessful; the claims file should contain documentation of the attempts.  The Veteran and his representative must also be informed of the negative results and be given opportunity to secure the records.

3.  If, and only if, any additional evidence is received that reflects the presence of a heart condition during his ACDUTRA in October and November 2001, afford the Veteran an appropriate VA examination.  The claims file must be provided to and reviewed by the examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained therein and not otherwise available must be printed and associated with the paper claims file for the examiner's review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.

After examining the Veteran and reviewing the record, the examiner must opine as to whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's atherosclerotic heart disease, or any other identified heart condition, had its clinical onset during his ACDUTRA in October and November 2001.  A complete rationale must be provided for any opinion expressed.  

4.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim in light of all pertinent evidence and legal authority.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded an appropriate time period for response before returning to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


